Title: To Thomas Jefferson from Robert W. Osborn, 29 May 1806
From: Osborn, Robert W.
To: Jefferson, Thomas


                        
                            Sir,
                            Arkansas 29th. May 1806.
                        
                        I had no idea when I took the liberty of addressing you on the 7th instant, that I should be compelled to
                            trouble you a second time. But by two late arrivals at this place, one from New Orleans, and another from St Louis, I
                            have received letters from Lieutenant Buck, Mr. William Linnard & General Wilkinson which in my opinion tend very much
                            to shew the extraordinary proceedings of some Gentlemen who seem determined to place my character in such point of view as
                            cannot fail to be injurious to it. I am ordered to be put under stoppages of pay, by the pay master general, no doubt with
                            the Knowledge of the accountant of the war department, on the 10 day of September 1805, to pay up a balance regularly
                            accounted for by me to the Military Agents at Philadelphia, before I left that place, as will appear by my letters to him
                            copies of which I presume are by this time in your possession, and yet as late as the 7 of March 1806. Mr Linnard writes
                            to me at the instance of the accountant demanding a payment of that balance and accompanies his demand with threats. I
                            believe Sir, that the first glance at the correspondence which passed between Mr Linnard and myself on that subject as
                            far back as the 15 December 1804 will shew that it never was my intention to procrastinate a settlement with the public,
                            and in order that this might appear the more fully, I have taken the liberty of enclosing to you, the pay rolls of the
                            Garrison for six months, made to accommodate two different payments as is usual in the army. By the rolls for April, May
                            and June, in which I am included from the first of December 1804, it will at once appear that I did not even wait for the
                            interferance of the accountant, but that on the contrary, I of my own accord directed seven months pay to be retained and
                            carried to the credit of my account in the books of Mr Simmons, and although that sum was more than sufficient to pay up
                            the balance due to Mr Linnard, I again made deductions in the rolls for October, November and December 1805. It may not
                            be improper for me to add that it was impossible for me to make these deductions sooner any time, being taken up from the
                            middle of November 1804 to the 27 of May in travelling on public service either in public stage coaches or on the Oceans
                            and rivers, and that the rolls for April, May and June were the first made by myself after my transfer from Capt.
                            Saunders’s company at Norfolk to Captain Carmichals in Louisiana. I also take the liberty of enclosing you C. Swans letter
                            to Lt R Buck and Mr Linnards to me as also one from Lt Hughes, in order that a referrence might be had to the dates
                            and contents of the two former, and that you might see from the latter that my repeated applications to the General for
                            redress of Grievancies are only treated with a polite kind of irony. My character Sir, is as dear to me as the generals
                            ought to be to him and unless he is compelled to administer justice impartially, I may suffer in your opinion and in the
                            opinion of the public, unless the papers which I had the honor of transmitting to you are sufficient in themselves to
                            acquit me of censure.
                        I beg to assure you that I feel much concern at having been obliged to break in upon your time, which I know
                            must be employed in concerns of more weight than in listening to complaints, but the causes which have led me to them, I
                            hope will be considered sufficient to plead my excuse.
                        I have the honor to be with very great respect Sir, Your most obedient Servt
                        
                            R. W. Osborn
                     
                     Lt Arty.
                        
                    